Name: Council Decision of 22 December 1993 on the conclusion of the Agreements concerning the extension of the adaptations to the voluntary restraint Agreements between the European Community and Argentina, Australia, New Zealand and Uruguay on trade in mutton, lamb and goatmeat
 Type: Decision
 Subject Matter: animal product;  cooperation policy;  European construction
 Date Published: 1994-02-18

 Avis juridique important|31994D0088Council Decision of 22 December 1993 on the conclusion of the Agreements concerning the extension of the adaptations to the voluntary restraint Agreements between the European Community and Argentina, Australia, New Zealand and Uruguay on trade in mutton, lamb and goatmeat Official Journal L 047 , 18/02/1994 P. 0034COUNCIL DECISION of 22 December 1993 on the conclusion of the Agreements concerning the extension of the adaptations to the voluntary restraint Agreements between the European Community and Argentina, Australia, New Zealand and Uruguay on trade in mutton, lamb and goatmeat (94/88/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2) thereof, Having regard to the proposal from the Commission, Whereas the voluntary restraint Agreements between the European Community and Argentina, Australia, New Zealand and Uruguay on trade in mutton, lamb and goatmeat were adapted in 1989 and 1990 in the context of measures taken to stabilize the markets in this sector; Whereas the said adaptations shall cease to have effect on 31 December 1993; Whereas it is necessary to provide for interim arrangements for trade in the sheepmeat and goatmeat sectors pending the conclusion of the negotiations regarding agricultural trade in the framework of the General Agreement on Tariffs and Trade; Whereas it is appropriate in these circumstances to extend the adaptations to the said voluntary restraint Agreements for one year; Whereas the Commission has conducted negotiations in this connection with Argentina, Australia, New Zealand and Uruguay which have resulted in Agreements; Whereas the Agreements should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreements in the from of Exchanges of letters between the European Community and Argentina, Australia, New Zealand and Uruguay concerning the extension of the adaptations to the voluntary restraint Agreements between the European Community and Argentina, Australia, New Zealand and Uruguay on trade in mutton, lamb and goatmeat are hereby approved on behalf of the European Community. The texts of the Agreements are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreements in order to bind the Community. Done at Brussels, 22 December 1993. For the Council The President J.-M. DEHOUSSE